DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election, with traverse, of Group I directed to claims 1-8 is acknowledged.  Applicant argues that there is no evidence of record to show that the claimed product can be made with a different process.  For instance, the cutting device can be a fiber laser cutting device rather than the rotary cutting blade as discloses in Applicant’s specification.  The restriction requirement is deemed proper and is thus made FINAL.  Accordingly, claims 9-11 are withdrawn from consideration at this time.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation the coefficient of variation is 10% or more, and the claim also recites the coefficient of variation is 40% or more which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9 of U.S. Patent No. 10,933,563. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both the present application and the patented reference recite a molding material comprising a fiber bundle comprising a plurality of carbon reinforcing fibers; and a thermosetting matrix resin wherein the coefficient of variation is 40% or less in fiber content per unit zone of 0.1 mm square on a cut face along a thickness direction.  

	The claims in both the present application and the patented reference recite that the carbon fibers have an average fiber length of from 5 to 100 mm.

	The claims in both the present application and the patented reference recite that the fiber axis directions of the carbon fiber bundles are substantially randomly distributed on a cut face along a plane direction in the molded product.

	The claims in both the present application and the patented reference recite that the molded product ha an average value of fiber content per unit zone of 0.1 mm square on a cut face along a thickness direction of from 50% to 60%.

	The claims in both the present application and the patented reference recite that a ratio of respective flexural moduli of elasticity along respective directions of two orthogonal directions in the molded product is from 0.8:1 to 1:08 and coefficients of variation in flexural moduli of elasticity along the respective directions are both from 5 to 15.

	The claims in the patented reference do not specifically recite a degree of
roughness β determined by the following Equations (1) to (3) is from 0.5 to 4.5
when a diffracted X-ray having a diffraction angle 20 of 25.4° is detected by an
X-ray diffraction method as recited in claim 7.  It is reasonable to presume that the degree of roughness β of the molding material in the patented reference would be from 0.5 to 4.5.  Said presumption is based on the patented reference’s recitation of a molding material comprising a fiber bundle comprising a plurality of carbon reinforcing fibers; and a thermosetting matrix resin wherein the coefficient of variation is 40% or less in fiber content per unit zone of 0.1 mm square on a cut face along a thickness direction.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	The claims in the patented reference do not specifically recite a total value of an average value and a standard deviation of a degree of crystal orientation fa with a 0° direction as a reference of carbon fiber bundles determined by Equation (4) is from 0.05 to 0.13 when diffracted X-ray having a diffraction angle 2θ of 25.4 ° is detected by an X-ray diffraction measurement where one of to orthogonal directions along a plane direction is set to the 0° direction and the other direction is set to a 90° direction as recited in claim 8.  It is reasonable to presume that a total value of an average value and a standard deviation of a degree of crystal orientation fa with a 0° direction as a reference of carbon fiber bundles determined by Equation (4) is from 0.05 to 0.13   .  Said presumption is based on the patented reference’s recitation of a molding material comprising a fiber bundle comprising a plurality of carbon reinforcing fibers; and a thermosetting matrix resin wherein the coefficient of variation is 40% or less in fiber content per unit zone of 0.1 mm square on a cut face along a thickness direction.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).





Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786